DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 11/27/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both a base and a top of a base; “112” has been used to designate both an O-ring and an angle fitting; “94a” has been used to designate both a “rim” and “thick spokes”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the 82 (Figure 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, lines 18-30. a piston head affixed to said lower end of said piston rod and having air channels disposed through said piston head and around its circumference, a circumferential O-ring groove and a deformable piston O-ring disposed in said circumferential O-ring groove, said circumferential O-ring groove in fluid communication with said air channels, and said air channels in fluid communication with said through holes in said retainer ring, said piston O-ring sized so as to create static O-ring and said interior side of said interior side of said pump cylinder; and a spring disposed between said base and said piston head; wherein said circumferential O-ring groove is configured such that upon a suction stroke said piston O-ring moves to bring said interior volume of said pump cylinder into fluid communication with outside air and closes said check valve to prevent the passage of air from said airline outlet into said interior volume, and upon a delivery stroke said piston O-ring moves to prevent outside from entering said interior volume and drives air from said interior volume through said air outlet port, through said air passage and past said check valve, and through said airline outlet.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 10 each contain all the structural elements of a low-profile foot pump as labelled in annotated Figure 6 below. Specifically, the structure of the piston head (72) with a circumferential O-ring groove (80) and a deformable piston O-ring (88) disposed in said circumferential O-ring groove along with the claimed limitations pertaining to the functionality of the O-ring during the suction and the delivery strokes to form a continuous passage for fluid communication between ambient air to the interior volume (92) of the foot pump (see cited claim 1 portion in the examiner’s amendment above), it thought to be novel and unique in combination with the remaining structure such as the filter (60) and the retainer ring (62). 
A similar low profile foot pump is disclosed by Jordan (US 2,901,980). Jordan discloses a foot pump with a piston (68) with an O-ring (52) disposed around said piston. However, Jordan makes no mention of this piston configured to form a portion of 
Another similar foot pump for a bicycle is disclosed by Shintaku (JP-2006-226270). However, Shintaku’s piston (12) has no O-ring disposed in a circumferential O-ring groove on the piston head. Furthermore, there is no mention of an air filter and a retainer ring. Hence, Shintaku clearly does not anticipate or render obvious a large portion of the independent claims.
A non-patent literature search revealed a foot pump (Stompump) that had all the claimed structure and was mentioned in a Kickstarter Campaign titled: “Stompump Tire Inflator for your Bicycle or any Tire” that was launched on April 11, 2018 (see page 17 of the attached Kickstarter pdf). However, this NPL does not qualify as prior art under 102(a)(1) or 102(a)(2) as it was obtained from one of the co-inventors, Mr. Reason Bradley (see picture of Mr. Bradley on page 15 of the Kickstarter pdf)  and therefore is excluded as applicable prior art under exceptions 102(b)(1)(A) or 102(b)(2)(A). 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1 and 10 and their respective dependent claims are deemed allowable. 

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    PNG
    media_image1.png
    771
    848
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.